DETAILED ACTION
	This is a supplemental Notice of Allowance.  The previous Notice of Allowance which was mailed 05/09/2022 has been vacated.
	Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Matthew Johnson on 07/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENTS
		Amend claims 13, 16, 19-20 and add claims 21-22 as follow:

Claim 13:
A device configured to provide a physically unclonable function (PUF) value, comprising:
	a plurality of PUF cells, each configured to provide a PUF contribution to the PUF value, each of the PUF cells comprising:
		a first transistor having a gate controlled by a first control line, a first terminal connected to a first signal line, and a second terminal connected to a common node; and
		a second transistor having a gate controlled by a second control line, a first terminal connected to a second signal line, and a second terminal connected to the second terminal of the first transistor;
	a sense amplifier configured to determine a signal level difference between the first and second signal lines to determine a PUF cell value; and
	a control signal generator configured to provide signals to the first control line and the second control line in   an asynchronous manner to identify unusable cells based on PUF cell value changes.

Claim 16:
The device of claim 13, wherein the control signal generator is configured to control the PUF cells to determine whether PUF cell values changed when signals are provided to the first control line and the second control line with different amounts of asynchronous time spacing.

Claims 19-20: (Cancelled)

Claim 21: (New) 
	A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method of determining a reliability of a physically unclonable function (PUF) cell of a device, the steps comprising:
	providing a first signal to a first branch of a PUF cell and a second signal to a second branch of the PUF cell, the first and second signals being provided in synchronization;
	determining a base PUF cell value based on an output of the PUF cell produced by the first signal and the second signal;
	providing a third signal to the first branch and a fourth signal to the second branch, the third signal and fourth signal being provided in series;
	determining a stressed PUF cell value based on an output of the PUF cell produced by the third signal and the fourth signal; and
	determining that the PUF cell is unusable based on a difference between the base PUF cell value and the stressed PUF cell value.

Claim 22: (New) 
The non-transitory computer-readable medium of claim 21, wherein the third and fourth signals are spaced in time by a predetermined amount, wherein the method further comprises:
	providing a fifth signal to the first branch and a sixth signal to the second branch, the fifth signal and sixth signal being spaced in time by a second predetermined amount; and
	determining a second stressed PUF cell value based on an output of the PUF cell produced by the fifth signal and the sixth signal.

			      ALLOWABLE SUBJECT MATTER
	Claims 1-18, 21-22 are allowed, while claims 19-20 are cancelled.
	This communication warrants No Examiner’s Reason for Allowance, applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1/104(e). Specifically, the substance of applicant’s remarks filed on 02/22/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438